 

Case: 1:20-cv-00218-DCN Doc #: 36 Filed: 06/16/20 1 of 8. PagelD #: 261

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
JOSHUA CASTLEBERRY, ) CASENO.: 1:20 CV 218
)
Plaintiff, )
)
vs. ) JUDGE DONALD C. NUGENT
)
CUYAHOGA COUNTY, et al., )
)
)
Defendants. ) MEMORANDUM OPINION
) AND ORDER
)

This matter is before the Court on Defendant, Kristina Cashin, RN’s Motion for
Judgment on the Pleadings. (ECF #24). Plaintiff filed an Opposition, and Defendant, Ms.
Cashin, filed a Reply in support of her motion. (ECF #30, 31). Defendant seeks dismissal of
claims made against her both in her official and individual capacity. After careful consideration
of the pleadings and a review of all relevant authority, Ms. Cashin’s motion is GRANTED in part

and DENIED in part.

 
 

Case: 1:20-cv-00218-DCN Doc #: 36 Filed: 06/16/20 2 of 8. PagelD #: 262

FACTUAL AND LEGAL OVERVIEW’

Plaintiff, Joshua Castleberry, filed this action against Ms. Cashin and several other
Defendants under 42 U.S.C. § 1983. The Complaint alleges that the Defendants violated Mr.
Castleberry’s civil rights under the Eighth and Fourteenth Amendments of the United States
Constitution. (ECF #1). Plaintiff subsequently filed two Amended Complaints. (ECF #3, 20).
The Second Amended Complaint (“Complaint”) includes claims against Ms. Cashin, which
accuse her of failing to provide proper and/or timely care to Mr. Castleberry when he was brought
to her for evaluation during his pre-trial detention.

Mr. Castleberry alleges that he was being housed in the Cuyahoga County Corrections
Center (“CCCC”) on February 5, 2018, when he was pepper sprayed and beaten for complaining
to a guard. He claims that he was then fitted with a spit mask and forced into a restraint chair.
At the time of the incident, Ms. Cashin was a nurse employed by CCCC. Mr. Castleberry
claims that after he had been put in the spit mask and the restraint chair, he was brought to Ms.
Cashin for evaluation. He alleges that he was bleeding profusely from his mouth and nose, had
two missing teeth and another lodged in his nasal cavity. He also claims that he had been
choking on his own blood and had other obvious signs of serious injury.

According to Mr. Castleberry, Ms. Cashin cleared him for transport to a restraint room
without ever asking that the spit mask be removed, without taking his vital signs, and without
providing any medical care for his obvious injuries. He claims that she deliberately lied on his

chart, indicating that he had no lacerations to the mouth inside or out. When he was later seen by

 

I The facts as stated in this Memorandum and Order are taken from the Complaint and should not
be construed as findings of this Court. In a motion to dismiss, the Court is obligated, for the
purposes of that motion, to accept as true the facts set forth by the non-moving party.

-2-

 
 

Case: 1:20-cv-00218-DCN Doc #: 36 Filed: 06/16/20 3 of 8. PagelD #: 263

a different nurse, she noted that he had a bloody open laceration to the right eyelid, a bloodied
mouth with missing front teeth, and a misshapen nose. This other nurse contacted the medical
director and requested that Mr. Castleberry be sent to the dispensary, but no action was taken.
Approximately forty minutes later, Ms. Cashin contacted the medical director and a decision was
made to transport Mr. Castleberry to the hospital. It allegedly took yet another hour before Mr.
Castleberry was transferred to the dispensary and released from the restraint chair. He was
subsequently sent to the hospital and received treatment. Mr. Castleberry claims that by failing to
timely acknowledge and treat his injuries, and by clearing him for transport to the restraint room,
Ms. Cashin subjected him to a unnecessary period of excruciating pain and fear of death, prior to

his eventual transfer to the hospital.

STANDARD OF REVIEW

“After the pleadings are closed — but early enough not to delay trial — a party may move
for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “For purposes of a motion for judgment
on the pleadings, all well-pleaded material allegations of the pleadings of the opposing party must
be taken as true, and the motion may be granted only if the moving party is nevertheless clearly
entitled to judgment.” Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6" Cir. 2008).
In evaluating a motion for dismissal under Rule 12(c), the district court must consider the
pleadings and affidavits in a light most favorable to the non-moving party.

A pleading must contain a short and plain statement of the claim showing that the pleader
is entitled to relief. Fed. R. Civ. P. 8(a)(2). The statement need only “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 550

-3-

 
 

Case: 1:20-cv-00218-DCN Doc #: 36 Filed: 06/16/20 4 of 8. PagelD #: 264

USS. 89, 93-94 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). However, a
cause of action fails to state a claim if it lacks plausibility. Bel] Atlantic Corp. v. Twombly, 550
U.S. 544, 564 (2007). Detailed factual allegations are not required, but the plaintiff must provide
more than unadorned accusations and blanket statements. Jd at 570. The Complaint must
include sufficient “factual content to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

ANALYSIS

1. Official Capacity

There are different pleading approaches for official-capacity claims against individual
actors in section 1983 cases. The Sixth Circuit has stated that “a section 1983 action against a
city official in his or her official capacity is treated as an action against the [governmental agency]
itself.” Schamaeizadeh v Cunigan, 338 F.3d 535, 556 (6" Cir. 2003); see also, Petty v. Cnty of
Franklin, Oh., 478 F.3d 341, 349 (6 Cir. 2007)(“official capacity claims represent a different
way of pleading a cause of action against an entity of which the official is an agent and such a suit
is ‘nothing more than a suit against [the] County itself.”); Briner v. City of Ontario, 370 F. App’x
682, 699 (6" Cir. 2010). Some district courts have taken this to mean that official-capacity
claims against a governmental agent should be dismissed as duplicative when the plaintiff has
also named the governmental entity as a defendant. See, e.g., Frieg v. City of Cleveland, No. 12-
cv-02455, 2013 U.S. Dist. LEXIS 88323, *4 (N.D. Ohio June 23, 2013); Laning v. Doyle, No.
3:14-cv-24, 2015 U.S. Dist. LEXIS 19424, *9-10 (S.D. Ohio Feb. 18, 2015); Thorpe ex rel. DT v.

Breathitt Cnty. Bd. of Educ., 932 F. Supp.2d 799, 802 (E.D. Ky 2013). Others believe that early

-4.

 
 

Case: 1:20-cv-00218-DCN Doc #: 36 Filed: 06/16/20 5 of 8. PagelD #: 265

dismissal of official capacity claims is neither required nor preferred. See, e.g., Baker v. Cnty. of
Macomb, No. 13-13279, 2015 U.S. Dist. LEXIS 129936 (E.D. Mich. Sept. 28, 2015)(citing Baar
v. Jefferson Cnty. Bd. of Educ., 476 F. App’x 621, 635 (6" Cir. 2012)). Whether or not it is
required, the Court finds that dismissal of official-capacity claims is permitted and judicious
when the reasonable entity is also named as a defendant in the case. In this case, the official-
capacity claims against Ms. Cashin are duplicative of claims brought against Cuyahoga County,
and are, therefore, redundant. The Sixth Circuit has upheld the dismissal of governmental agents
in their official capacity when the governmental entity is also sued, finding that naming both is
superfluous. See, Faith Baptist Church v. Waterford Twp., 522 Fed. App’x 322, 328 (6" Cir.
2013). Thus, the official capacity claims against Ms. Cashin are dismissed.

2. Individual Capacity

Ms. Cashin also argues that the individual claims against her should be dismissed because
the factual allegations in the Complaint are not sufficient to establish a claim under the Eighth or
Fourteenth Amendments.” Plaintiff invoked the Fourteenth Amendment because Mr. Castleberry
was in pre-trial detention at the time of the incident and they believe the Fourteenth Amendment
is the appropriate means of addressing a failure to provide medical care prior to conviction. The
Fourteenth Amendment analysis of such claims mirrors that Eighth Amendment’s deliberate
indifference standard. Roberts v. City of Troy, 773 F.2d 720, 722 (6" Cir. 1985); see also, United

States v. Budd, 496 F.3d 517, 530 (6" Cir. 2007). Consequently, the Court will merge the

 

2

Ms. Cashin mistakenly addressed Plaintiff's Fourteenth Amendment claim as a claim for
violation of the Equal Protection clause of the U.S. Constitution. Both parties agree that
the Complaint does not assert a claim on this grounds.

-5-

 
 

Case: 1:20-cv-00218-DCN Doc #: 36 Filed: 06/16/20 6 of 8. PagelD #: 266

discussion of the Fourteenth Amendment and Eighth Amendment claims below.

A claim for improper medical treatment of pre-trial detainees or convicted prisoners must
properly allege that the Defendant, under color of state law, deprived the Plaintiff of his rights, by
exhibiting deliberate indifference to his serious medical needs. See, Estelle v. Gamble, 429 US.
97, 104-06, 97 S. Ct. 285 (1976). Defendants do not challenge that Ms. Cashin was acting under
color of state law as a nurse at CCCC at the time of the incident, nor do they challenge the
seriousness of Mr. Castleberry’s injuries. Rather, she argues that the Complaint does not properly
support the subjective component of a deliberate indifference claim.

Deliberate indifference lies “somewhere between the poles of negligence at one end and
purpose or knowledge at the other, the Courts of Appeals have routinely equated deliberate
indifference with recklessness. It is, indeed, fair to say that acting or failing to act with deliberate
indifference to a substantial risk of serious harm to a prisoner is the equivalent of recklessly
disregarding that risk.” Farmer v. Brennan, 511 U.S. 825, 836, 114 S. Ct. 1970 (1994). More
succinctly, deliberate indifference occurs when a defendant, “knows that inmates face a
substantial risk of serious harm and disregards that risk by failing to take reasonable measures to
abate it.” Farmer, 511 U.S. at 847. “An Eighth Amendment claimant need not show that a
prison official acted or failed to act believing that harm actually would befall an inmate; it is
enough that the official acted or failed to act despite his knowledge of a substantial risk of serious
harm.” Jd. at 842 (citations omitted). In order to establish the subjective component of deliberate
indifference, the plaintiff must show that the official “(1) subjectively perceived facts from which
to infer substantial risk to the prisoner, (2) did in fact draw that inference, and (3) disregarded that

risk.” Santiago v. Ringle, 734 F.3d 585, 591 (6" Cir. 2013). “Whether a prison official had the

-6-

 
 

Case: 1:20-cv-00218-DCN Doc #: 36 Filed: 06/16/20 7 of 8. PagelD #: 267

requisite knowledge of a substantial risk is a question of fact subject to demonstration in the usual
ways, including inference from circumstantial evidence.” Farmer, 511 U.S. at 842. (citations
omitted).

Plaintiff's Complaint sufficiently alleges that Ms. Cashin exhibited deliberate indifference
t his serious medical needs. He does not claim that his failure to receive treatment was
inadvertent or negligent, or that he received some treatment that was inadequate under the
circumstances. Rather, he claims that he presented to Ms. Cashin with severe and obvious
injuries which she intentionally ignored. He claims that she failed to perform any examination
whatsoever despite his condition and that she failed to suggest removing the spitmask which
created a choking hazard because he was bleeding profusely and visibly from his mouth. He also
alleges that Ms. Cashin lied about his condition in her notes, and it was not until another nurse
later acknowledged and reported his actual condition that Ms. Cashin acknowledged his need for
medical treatment. The facts alleged are sufficient to permit an inference that Ms. Cashin had a
subjective knowledge of Mr. Castleberry’s injuries, and to suggest that she understood the risk
presented by allowing Mr. Castleberry to be transported and kept in the restraint room rather than |
receiving immediate evaluation and treatment.

Defendant also contends that Mr. Castleberry has not established any addressable harm
because, at most, Ms. Cashin’s alleged failure to promptly address his injuries resulted in only an
hour’s delay of treatment. Setting aside any factual dispute as to the length of time Mr.
Castleberry claims he suffered unnecessary delay, even an hour’s delay in providing treatment, if
it meets the deliberate indifference standard, can result in cognizable harm because it “may result

in pain and suffering which no one suggests would serve any penological purpose.” Estelle, 429

-7-

 
 

 

Case: 1:20-cv-00218-DCN Doc #: 36 Filed: 06/16/20 8 of 8. PagelD #: 268

U.S. at 103. The Complaint provides sufficient factual allegations to support a claim that Ms.
Cashin acted with deliberate indifference to Mr. Castleberry’s serious medical needs, and that he,

consequently, suffered a redressable harm.

CONCLUSION
For the reasons set forth above. Defendant Kristina Cashin’s Motion for Judgment on the
Pleadings is GRANTED in part and DENIED in part. (ECF #24). All claims against Ms.
Cashin in her official capacity are dismissed. The claims against Ms. Cashin in her individual

capacity shall remain pending. IT IS SO ORDERED.

 

 

DONALD C. NUGENT
( lf nanan United States District Judge

 
